In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-22-00067-CV
       ___________________________

             IN RE G.D., Relator




              Original Proceeding
 367th District Court of Denton County, Texas
         Trial Court No. 18-0503-431


Before Birdwell, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of habeas corpus and

motion for emergency relief and the response of the real party in interest and is of the

opinion that relief should be denied. Accordingly, relator’s petition for writ of habeas

corpus is denied, and relator’s motion for emergency relief is denied as moot.

                                                      Per Curiam

Delivered: March 1, 2022




                                           2